EXAMINER’S COMMENTS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendment filed on 10/15/2021.
Claims 1, 29, 38 and 41 have been amended.
Claims 1, 21-31, 33-38 and 40-41 are pending.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 10/15/2021, with respect to 35 U.S.C. §103 rejection of the pending claims have been fully considered and are persuasive.  Therefore, the 35 U.S.C. §103 rejection has been withdrawn. 

Allowable Subject Matter
Claims 1, 21-31, 33-38 and 40-41 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
These reasons for allowance should not be interpreted to imply that limitations not specifically mentioned are immaterial to patentability. The specific limitations identified below have been considered in combination with the entirety of the claim in determining patentability.
The invention is generally directed towards create a content item out of electronic communication workflow, display the content item in an immersive view in proximity to an electronic communication pane in which an electronic communication is conducted. Regarding independent claims 1, 29 and 38, the prior arts of record fails to teach or fairly suggest a method, a system and computer program product for “…..receiving a selection of the selectable option via the electronic communication view pane to insert the item; in response to the selection of the selectable option to insert the item, providing for display, within the electronic communication view pane, a first menu of one or more types of items to insert into the electronic communication, wherein the first menu includes a plurality of selectable options that include: a selectable option to create a new file for insertion into the electronic communication; and a selectable option to insert an attachment into the electronic communication;   receiving, via the provided first menu of the electronic communication view pane, a selection of the selectable option to create the new file; in response to the selection of the selectable option to create the new file, providing for display, a second menu of a plurality of selectable applications usable to create new content in an immersive view pane of the electronic communication UI for the new file; receiving, via the provided second menu of the electronic communication view pane, a  selection of one of the plurality of selectable applications; and in response to receiving the selection of the one of the plurality of selectable applications, providing an instance of an application user interface of the selected one of the plurality of selectable applications in the immersive view pane of the electronic communication UI for  co-display with the electronic communication in the electronic communication view pane, the application user interface displaying the new content of the new file in the immersive view pane of the electronic communication UI.”
The closest Prior Art, Tonnison (US 2008/0046518) teaches a system and method for integrating office application documents with email correspondence. A sender presses Office Application Facility button(e.g., "Word", "Spreadsheet", "Slide", etc.) from an email system interface, the Office Application Facility is invoked and displays Office Application User Interface (OAUI)[⁋ 0112] For example, a user when he clicks the "Word" button, a Word Office Application User Interface (OAUI) 1702 is depicted, the user may then click "File" button 1703 
However, Tonnison fails to teach“….; in response to the selection of the selectable option to insert the item, providing for display, within the electronic communication view pane, a first menu of one or more types of items to insert into the electronic communication, wherein the first menu includes a plurality of selectable options that include: a selectable option to create a new file for insertion into the electronic communication; and a selectable option to insert an attachment into the electronic communication;   receiving, via the provided first menu of the electronic communication view pane, a selection of the selectable option to create the new file; in response to the selection of the selectable option to create the new file, providing for display, a second menu of a plurality of selectable applications usable to create new content in an immersive view pane of the electronic communication UI for the new file; receiving, via the provided second menu of the electronic communication view pane, a  selection of one of the plurality of selectable applications; and in response to receiving the selection of the one of the plurality of selectable applications, providing an instance of an application user interface of the selected one of the plurality of selectable applications in the immersive view pane of the electronic communication UI for  co-display with the electronic communication in the electronic communication view pane…”
Other prior art, Charlot  (US 2012/0179696) teaches, a system include a "Document" dropdown or tab, which may include options such as: Create a new Document, Open a Document, and Save a Document. To add a document to the database, the user may click on the Create a Document option in either the dropdown or the toolbar. A Properties window may open, allowing the user to enter the information required to create the new document. This information may include, Type of the document. Type provides a drop down list of currently allowed formats, e.g., html, xml, or an image format [⁋⁋ 0061-0062].
However, Charlot fails to teach  “…generating a content item out of an electronic communication workflow, comprising: providing for display an electronic communication user interface (UI), the electronic communication UI comprising an electronic communication view pane displaying an electronic communication and including a selectable option to insert an item into the electronic communication;… in response to receiving the selection of the one of the plurality of selectable applications, providing an instance of an application user interface of the selected one of the plurality of selectable applications in the immersive view pane of the electronic communication UI for  co-display with the electronic communication in the electronic communication view pane, the application user interface displaying the new content of the new file in the immersive view pane of the electronic communication UI.”
Other prior art, Yuniardi (US 2012/0284639) discloses an attached document 308 is visible in panel 306 side-by-side with the email mail content panel 304 [Figs 3-5].
However, Yuniardi fails to teach or fairly suggest the particulars of the claims as a whole. 
In interpreting the currently amended claims, in light of the Specification and the Applicant’s arguments filed on 10/15/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of records. Specifically, the prior art(s) of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 29 and 38.
Updated search could not find any further reference which singly or taken together disclose the particulars of the claims as a whole..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 

/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                              

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448